Case 1:19-cv-03930-CM Document 54-11 Filed 08/05/19 Page 1 of 34




            EXHIBIT 11
Case 1:16-cv-24266-FAM
         Case 1:19-cv-03930-CM
                         Document
                                Document
                                  66 Entered
                                         54-11
                                             on FLSD
                                                 Filed 08/05/19
                                                       Docket 09/18/2018
                                                                 Page 2 of 34
                                                                           Page 1 of 21



                               UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT FLORIDA

                                 CASE NO. 16-CV-24266-FAM
      TAXINET, CORP.,
      a South Dakota Corporation,

              Plaintiff,

      v.

      SANTIAGO LEON, an Individual,
            Defendant.
      _____________________________________/

                                      AMENDED COMPLAINT

              Plaintiff, Taxinet, Corp., hereby files this Amended Complaint for damages against

      Defendant, Santiago Leon, and in support thereof states as follows:

                                    JURISDICTION AND VENUE

           1. This Court has jurisdiction over this matter pursuant to Florida Statutes Sections

              34.01(1)(c) and 26.012(2)(a) because the amount in controversy exceeds $15,000,

              exclusive of interest, costs and attorneys’ fees.

           2. This Court has personal jurisdiction over the Defendants pursuant to Florida

              Statutes Section 48.193 because the causes of action arise from the Defendants’

              specific contacts with the State of Florida and the Defendants engage in substantial

              and not isolated activities within the State of Florida.

           3. Venue is proper in this Court pursuant to Florida Statutes Section 47.051 and 47.011

              because Defendants reside and conducts business in Miami-Dade County, and a

              substantial part of the events or omissions giving rise to the causes of action occurred

              in Miami-Dade County, Florida.



                                 Taxinet, Corp. v. Santiago Leon, et. al.
                                          Amended Complaint
                                             Page 1 of 21
Case 1:16-cv-24266-FAM
         Case 1:19-cv-03930-CM
                         Document
                                Document
                                  66 Entered
                                         54-11
                                             on FLSD
                                                 Filed 08/05/19
                                                       Docket 09/18/2018
                                                                 Page 3 of 34
                                                                           Page 2 of 21



            4. All conditions precedent for bringing this action have been fully performed, waived

               or excused.

                                                    PARTIES

            5. Plaintiff, Taxinet, Corp. (“Taxinet” or the “Plaintiff”), is a corporation organized

               under the laws of South Dakota, with its principal place of business located at 150

               Cape Florida Drive, Key Biscayne, Florida.

            6. Defendant, Santiago Leon (“Leon”) is an individual residing at 50 Cape Florida

               Drive, Key Biscayne, Florida 33149 and conducting business in Miami-Dade

               County, Florida.

                                     GENERAL ALLEGATIONS

            7. Taxinet was founded by Luis Noboa1 (“Noboa”) on or about November 4, 2013, to

               provide a safe and efficient transportation system.

            8. With the assistance of its technology team, Icreon Tech (the “Technology Team”),

               Taxinet developed and created a mobile application to hail taxis remotely.

            9. Taxinet has expended considerable resources to develop a business model with the

               technological capabilities to provide services with unique features, which include

               Taximeter, GPS Navigation System with traffic information, Vehicles Tracking

               System with a Panic Button for Riders and Drivers, Registration and Verification

               system for Drivers and Vehicles in the different markets, Hailing Taxi APP

               connecting Drivers and Riders simultaneously, Admin Backend System, Payment

               Gateway for Credit Cards, Debit Cards and Prepaid Cards, Future Booking System,




      1
          Noboa is a resident of Key Biscayne, Florida and the sole owner of Taxinet.

                                  Taxinet, Corp. v. Santiago Leon, et. al.
                                           Amended Complaint
                                              Page 2 of 21
Case 1:16-cv-24266-FAM
         Case 1:19-cv-03930-CM
                         Document
                                Document
                                  66 Entered
                                         54-11
                                             on FLSD
                                                 Filed 08/05/19
                                                       Docket 09/18/2018
                                                                 Page 4 of 34
                                                                           Page 3 of 21



            WiFi System for Taxis, Unique Design of a Case for Tablets, online receipt for

            registered customers and a fleet management system.

         10. Taxinet’s confidential information, business processes, and technology were

            designed and intended to be used exclusively by Taxinet and for its benefit.

            Taxinet’s confidential business information was neither readily available nor

            ascertainable to anyone outside of Taxinet’s team and may not be disseminated to

            unauthorized third-parties.

         11. Taxinet successfully implemented its business and mobile taxi services in Ecuador

            in 2014.

         12. Noboa was interested in expanding Taxinet and implementing its services in other

            Latin American markets including Mexico City.

         13. Mexico City is an ideal market for Taxinet’s technology and services because it has

            more than 100,000 registered taxis. These taxis make over one million trips each

            day.

         14. On or about April 2015, Leon – a former Mexican politician – learned that the

            government of Mexico City (“CDMX”) desired modernizing its public

            transportation system and provide its citizens a safe and efficient mode of travel.

         15. Leon was not involved in the taxi industry and had no knowledge of the business

            requirements or its technology. Leon was never involved in the development and

            operation of any technology system or APP in any business.

         16. Accordingly, Leon knew he had two choices: one, develop a business from zero,

            having no experience in the industry; or, two, take a short-cut and partner with




                              Taxinet, Corp. v. Santiago Leon, et. al.
                                       Amended Complaint
                                          Page 3 of 21
Case 1:16-cv-24266-FAM
         Case 1:19-cv-03930-CM
                         Document
                                Document
                                  66 Entered
                                         54-11
                                             on FLSD
                                                 Filed 08/05/19
                                                       Docket 09/18/2018
                                                                 Page 5 of 34
                                                                           Page 4 of 21



            someone who had an operating business with the technology to offer for the taxi

            services to CDMX.

         17. On or about May or June 2015, Pedro Domit (“Domit”), a mutual friend, introduced

            Noboa to Leon. Domit and Leon visited Noboa at Taxinet’s principal place of

            business in Key Biscayne to discuss business opportunities with Taxinet in Mexico.

         18. At their first meeting, Leon represented he was interested in forming part of Taxinet

            to provide its services in CDMX. There, Leon contacted Federico Döring, a then-

            current Mexican politician and Leon’s paid lobbyist, who scheduled a meeting with

            Hector Serrano Cortés, the Secretary of Mobility and Transportation of CMDX (the

            “Secretary”).

         19. Leon and Taxinet agreed to join forces and present a project to provide Taxinet’s

            services to Mexico City. Taxinet would contribute its expertise, business model,

            technology, and know-how in the taxi-related services, while Leon would provide

            his knowledge of the government of CDMX and expertise in its procedures to

            procure a contract with the city.

         20. Thereafter, induced by Leon and relying on his representations, a confidential

            relationship ensued between Leon and Taxinet. Taxinet relied on Leon’s

            knowledge of CDMX’s procedures to secure Taxinet’s business venture.

         21. Trusting Leon’s advice, Taxinet began disclosing to Leon Taxinet’s valuable

            confidential business information through electronic correspondences, meetings in

            Florida, and telephonic conversations.

         22. On or about July 2015, during a meeting in Miami, which was attended by Noboa,

            Leon, and Domit, Taxinet (through Noboa) and Leon orally agreed to form a

                               Taxinet, Corp. v. Santiago Leon, et. al.
                                        Amended Complaint
                                           Page 4 of 21
Case 1:16-cv-24266-FAM
         Case 1:19-cv-03930-CM
                         Document
                                Document
                                  66 Entered
                                         54-11
                                             on FLSD
                                                 Filed 08/05/19
                                                       Docket 09/18/2018
                                                                 Page 6 of 34
                                                                           Page 5 of 21



            Mexican company to facilitate the implementation of Taxinet’s services in Mexico

            and the dealings with the government.

         23. This new company would be owned seventy percent by Taxinet and thirty percent

            by Leon or his entities. Nine percent of Leon’s interest would be owned by Domit.

         24. Subsequently, the parties changed the ownership interests and modified their

            agreement to reflect that Taxinet would own sixty percent and Leon or his entities

            would own forty percent. Domit’s share of Leon’s interest remained at nine percent.

         25. The following names were discussed to be used for the Mexican company: (a)

            Servicios Moviles LUSAMPE, SAPI de CV, and (b) Servicios Digitales LUSAD,

            SAPI de CV.

         26. Leon scheduled a meeting with the Secretary to present Taxinet’s services for

            August 2015. In this meeting, Taxinet would make a formal proposal of its services

            with the expectancy of establishing a business relationship with CDMX.

         27. In preparation for that meeting, relying on Leon’s representations and his

            agreement to offer and operate the business jointly, Taxinet disclosed to Leon its

            confidential   processes,   techniques,   software   applications,   and   business

            characteristics, including present, future and proposed services.

         28. Relying on Leon’s promises to offer Taxinet’s services to CDMX and operate the

            business jointly, Taxinet revealed to Leon its business ideas and information.

            Specifically, Taxinet disclosed to Leon: its confidential business model, which

            included how to structure and operate the business, its vendors, employees,

            proposed services, information technology, software, applications, integration with




                              Taxinet, Corp. v. Santiago Leon, et. al.
                                       Amended Complaint
                                          Page 5 of 21
Case 1:16-cv-24266-FAM
         Case 1:19-cv-03930-CM
                         Document
                                Document
                                  66 Entered
                                         54-11
                                             on FLSD
                                                 Filed 08/05/19
                                                       Docket 09/18/2018
                                                                 Page 7 of 34
                                                                           Page 6 of 21



            the markets, installation procedures, marketing, and financial data, including

            forecasting, investment, expenses and costs.

         29. Throughout their dealings and conversations, Leon agreed to maintain Taxinet’s

            ideas confidential.

         30. Taxinet created a unique presentation for Mexico’s market to offer its services to

            CDMX. Taxinet also gave Leon the guidelines to produce a video outlining

            Taxinet’s proposed services to show to the Secretary.

         31. In August 2015, Taxinet made its proposal to the Secretary during a breakfast

            meeting in Mexico. Present at this meeting were the Secretary, Noboa, on behalf of

            Taxinet, Leon, Domit, Federico Döring, and Eduardo Zayas, who upon information

            and belief is Leon’s partner and agent.

         32. During this visit to Mexico, Noboa, Leon and Domit met with the lawyers at

            Corredor Publico 20 to form the company previously agreed to.

         33. After this meeting, Taxinet and Leon continued working relying on Leon’s

            representations of creating a joint business.

         34. Leon informed Taxinet that the Secretary required a second presentation of the

            services. This time, the presentation was a final proposal for approval by the

            Secretary’s superiors.

         35. As a result, Taxinet made available to Leon additional details of its business in

            order to make that second presentation, which included videography.

         36. On or about September 14, 2015, the final presentation showcasing Taxinet’s

            business model was made.




                              Taxinet, Corp. v. Santiago Leon, et. al.
                                       Amended Complaint
                                          Page 6 of 21
Case 1:16-cv-24266-FAM
         Case 1:19-cv-03930-CM
                         Document
                                Document
                                  66 Entered
                                         54-11
                                             on FLSD
                                                 Filed 08/05/19
                                                       Docket 09/18/2018
                                                                 Page 8 of 34
                                                                           Page 7 of 21



         37. Thereafter, Leon informed Taxinet that CDMX approved the project with Taxinet

            and wanted to announce it publicly on October 3, 2015.

         38. Leon also informed Taxinet the government wanted the services to commence in

            January 2016.

         39. On or about September 24, 2015, Leon informed Taxinet he was traveling to

            Mexico because the Secretary had called him for a meeting to “close the deal.”

         40. The next day, Leon excitedly told Taxinet “we closed!!!” “the Secretary announced

            it,” and Taxinet’s services had been accepted by CDMX.

         41. Continuing to lead Taxinet to believe he was interested in the joint venture, Leon

            purchased airline tickets for the Technology Team to travel to Mexico on or about

            October 11, 2015 and setup a server to support Taxinet’s services in the Mexican

            industry.

         42. Taxinet paid the Technology Team for the services rendered in October 2015.

         43. During this business trip, Taxinet’s Technology Team met with companies such as

            Kio Networks and NullData, who had been purportedly hired by Leon to work with

            Taxinet, to conduct a stress test of Taxinet’s application and discuss the

            requirements to successfully launch Taxinet’s services in Mexico City.

         44. Through this process of optimizing Taxinet’s software for the Mexican market and

            relying further on Leon’s representations, Taxinet continued in good faith making

            available its valuable confidential information to Leon and those associated with

            him. Taxinet was also working with Francisco Castellanos Guzman of Corredor

            Publico 20 to set up the company in Mexico with the agreed participations.




                              Taxinet, Corp. v. Santiago Leon, et. al.
                                       Amended Complaint
                                          Page 7 of 21
Case 1:16-cv-24266-FAM
         Case 1:19-cv-03930-CM
                         Document
                                Document
                                  66 Entered
                                         54-11
                                             on FLSD
                                                 Filed 08/05/19
                                                       Docket 09/18/2018
                                                                 Page 9 of 34
                                                                           Page 8 of 21



         45. Confiding in their agreement, confidential business relationship, and Leon’s

            representations, Taxinet’s Technology Team granted Leon access to Taxinet’s

            architecture design and components. On or about October 20, 2015, Leon’s team

            requested Taxinet’s backend infrastructure information and configuration, which

            includes Taxinet’s operating system, data base engine, technical specifications and

            software version.

         46. At about the same time, Taxinet, through its counsel, attended to memorialize the

            business agreement between Taxinet and Leon. These documents confirm the

            ownership structure between Taxinet and Leon. These communications, evidenced

            by email, included Leon.

         47. In addition, in an attempt to protect Taxinet’s confidential information and

            business, Taxinet sent a non-disclosure agreement to Leon for review and

            execution.

         48. Despite Taxinet’s numerous efforts to obtain Leon to execute the non-disclosure

            agreement, Leon refused to sign it.

         49. Unbeknownst to Taxinet, Leon had been working with third-parties to develop a

            business that would be identical or substantially identical to Taxinet.

         50. Taxinet learned that Leon improperly disclosed Taxinet’s confidential information

            and business model to unauthorized third-parties.

         51. Taxinet also learned that Leon was inappropriately using Taxinet’s trademark and

            logo without authorization.




                                Taxinet, Corp. v. Santiago Leon, et. al.
                                         Amended Complaint
                                            Page 8 of 21
Case 1:16-cv-24266-FAM
         Case 1:19-cv-03930-CM
                         Document
                               Document
                                  66 Entered
                                         54-11
                                             on FLSD
                                                Filed 08/05/19
                                                       Docket 09/18/2018
                                                                Page 10 ofPage
                                                                          34 9 of 21



         52. Taxinet revealed its confidential business information to Leon only in reliance on

            Leon’s inducement, representations, and apparent interest in creating a business

            venture with Taxinet.

         53. Leon intended to exclude Taxinet from participation in the business with Mexico

            City, which using Taxinet’s model and structure would be a multi-million-dollar

            enterprise.

         54. While representing to Taxinet they were partners in the joint business, Leon

            deceitfully had been creating a software identical or substantially identical to

            Taxinet’s using Taxinet’s information. Leon even had created the logo for the new

            business that would replace Taxinet; it was L1bre.

         55. Interfering with, and to usurp, Taxinet’s business opportunity, Leon falsely

            indicated to the Secretary that Taxinet’s system had problems, was a fraud, did not

            work, and that he would continue with the project without Taxinet.

         56. Leon disregarded Taxinet’s request to cease and desist from disclosing Taxinet’s

            confidential information to unauthorized third-parties.

         57. Leon’s representations were false, and his purported interest in the joint venture

            was nothing but an inducement intended to make Taxinet disclose its confidential

            business information.

         58. Leon then inappropriately used Taxinet’s confidential business information and

            business model to create an identical or substantially identical business without

            Taxinet. Leon used Taxinet’s confidential business information to lure investors

            into buying and investing into this new venture.




                              Taxinet, Corp. v. Santiago Leon, et. al.
                                       Amended Complaint
                                          Page 9 of 21
Case 1:16-cv-24266-FAM
         Case 1:19-cv-03930-CM
                         Document
                                Document
                                  66 Entered
                                         54-11
                                             on FLSD
                                                 Filed 08/05/19
                                                       Docket 09/18/2018
                                                                 Page 11 ofPage
                                                                            34 10 of 21



         59. Leon had created Servicios Digitales Lusad S. de R.I. de C.V. (“Lusad”) and L1bre

            to exclude Taxinet and operate the business that had been agreed would be jointly

            owned with Taxinet.

         60. L1bre and its owners had knowlege of Taxinet’s contributions to the venture and

            interest in the CDMX enterprise.

         61. Leon’s business, L1bre, is identical or substantially identical to Taxinet’s, and is

            operating as a result of the proposal Taxinet made to the Secretary in August 2015

            and the presentation showcasing Taxinet’s services in September 2015.

         62. Eduardo Zayas, who was present in the first meeting with the Secretary is an officer

            of Lusad and owner of L1bre.

         63. Leon, through Lusad and L1bre, has derived substantial profits from the taxi-related

            services provided to CDMX that in law and in equity belong to Taxinet.

                  COUNT I: BREACH OF JOINT VENTURE AGREEMENT
                                   (against Leon)

         64. Taxinet re-alleges and incorporates by reference the allegations in paragraphs 1

            through 63 above, as though fully set forth herein.

         65. On or about May or June 2015, Leon made an offer to Taxinet for the creation a joint

            venture for the purposes of offering Taxinet’s taxi-related services to CDMX.

         66. Originally, the parties agreed the joint venture would be owned seventy percent by

            Taxinet and thirty percent by Leon or his entities. Later, the parties modified the

            agreement and Taxinet was to have a sixty percent interest in the joint venture and

            Leon or his entities would have forty percent.

         67. Pursuant to the agreement, Taxinet would contribute its expertise, business model,



                               Taxinet, Corp. v. Santiago Leon, et. al.
                                        Amended Complaint
                                           Page 10 of 21
Case 1:16-cv-24266-FAM
         Case 1:19-cv-03930-CM
                         Document
                                Document
                                  66 Entered
                                         54-11
                                             on FLSD
                                                 Filed 08/05/19
                                                       Docket 09/18/2018
                                                                 Page 12 ofPage
                                                                            34 11 of 21



            technology, and know-how in the taxi industry, while Leon would provide his

            knowledge of the government of CDMX and expertise in its procedures to procure a

            contract with the city that would provide Taxinet’s taxi-related services to CDMX.

            The Parties agreed to share profits and any losses.

         68. Relying on the agreement, Taxinet provided its confidential business information,

            including how to structure and operate the taxi-related business in CDMX. Taxinet

            gave Leon its business model for operation in CDMX, which included vendors,

            employees, proposed services, information technology, software, applications,

            integration with the market, installation procedures, marketing, and financial data,

            including forecasting, investment, expenses, costs, and a full analysis of profits and

            losses.

         69. Leon had a fiduciary duty toward Taxinet to act in good faith, fairness and honesty

            during the existence of the agreement.

         70. In performance of the agreement, in August and September 2015, Taxinet’s proposed

            services were presented to CDMX.

         71. In September 2015, Leon represented to Taxinet that the purpose of the joint venture

            had been accomplished: CDMX had accepted their joint proposal. On September 25,

            2015, Leon told Taxinet that he had closed the deal with the Secretary.

         72. On October 24, 2015, Leon breached the agreement when he cut-off Taxinet from the

            joint venture and proposed giving Taxinet only a twenty-five percent of the company

            for having brought the concept to the table, but that Taxinet would no longer need to

            make any monetary investment.

         73. Leon breached his fiduciary duties of good faith, fairness and honesty to Taxinet when

                               Taxinet, Corp. v. Santiago Leon, et. al.
                                        Amended Complaint
                                           Page 11 of 21
Case 1:16-cv-24266-FAM
         Case 1:19-cv-03930-CM
                         Document
                                Document
                                  66 Entered
                                         54-11
                                             on FLSD
                                                 Filed 08/05/19
                                                       Docket 09/18/2018
                                                                 Page 13 ofPage
                                                                            34 12 of 21



              throughout the existence of their agreement he used Taxinet’s business information

              and technology to surreptitiously create an identical or substantially identical product

              with the intention of cutting-off Taxinet from the venture.

          74. Leon breached his fiduciary duties of good faith, fairness and honesty to Taxinet when

              during their relationship and with the intent to cut-off Taxinet from the joint venture

              Leon falsely represented to CDMX that Taxinet’s services did not work for CDMX

              and that a new partner would provide the services.

          75. As a result of Leon’s breaches Taxinet has suffered damages.

              WHEREFORE, the Plaintiff hereby requests this Court to enter judgment in its favor

      and against Leon for damages, together with prejudgment interest, costs, restitution, and such

      other relief as this Court deems just and equitable.

                    COUNT II: FRAUD AND FRAUDULENT INDUCEMENT
                                     (against Leon)

          76. Taxinet re-alleges and incorporates by reference the allegations in paragraphs

              1through 63 above, as though fully set forth herein.

          77. Leon met with Taxinet for the purpose of obtaining and converting for his own use

              and the use of his related business entities Taxinet’s confidential business information

              and model.

          78. Leon made material misrepresentations and omissions to Taxinet with the intention of

              inducing Taxinet to rely upon such representations in order to provide him with its

              confidential business information, but solely to later exclude Taxinet.

          79. Leon represented to Taxinet his desire to partner with Taxinet to create a joint business

              that would provide Taxinet’s services to CDMX. Leon sought Taxinet’s business



                                 Taxinet, Corp. v. Santiago Leon, et. al.
                                          Amended Complaint
                                             Page 12 of 21
Case 1:16-cv-24266-FAM
         Case 1:19-cv-03930-CM
                         Document
                                Document
                                  66 Entered
                                         54-11
                                             on FLSD
                                                 Filed 08/05/19
                                                       Docket 09/18/2018
                                                                 Page 14 ofPage
                                                                            34 13 of 21



             ideas and participated in meetings with Taxinet where the business model and

             proposed services were discussed. Leon intended to gain knowledge of Taxinet’s

             services and business model to misappropriate such information and create an

             identical or substantially identical business without Taxinet. To further induce

             Taxinet, Leon told Taxinet that the proposal with its services had been accepted by

             CDMX. Leon also shared some of the costs expended by Taxinet to optimize its

             services for the Mexican market.

         80. Leon knew his representations and actions were false when made and he had no

             intention of adhering to them.

         81. Leon intended to induce Taxinet into relying and acting based on his material

             misrepresentations and omissions.

         82. Taxinet justifiably relied on Leon’s misrepresentations and omissions, to its detriment,

             and was induced to provide Leon its confidential processes, techniques, software

             applications, business characteristics, which included present, future and proposed

             services, and its business model, which included how to structure and operate the

             business, its vendors, employees, proposed services, information technology,

             software, applications, integration with the markets, installation procedures,

             marketing, and financial data, including forecasting, investment, expenses, costs, and

             analysis of profits and losses.

         83. Taxinet has suffered damages as a direct and proximate result of Leon’s

             misrepresentations and omissions.

             WHEREFORE, the Plaintiff hereby requests this Court enters judgment in its favor

      and against Leon for damages, prejudgment interest, costs, expenses, a constructive trust for

                                Taxinet, Corp. v. Santiago Leon, et. al.
                                         Amended Complaint
                                            Page 13 of 21
Case 1:16-cv-24266-FAM
         Case 1:19-cv-03930-CM
                         Document
                                Document
                                  66 Entered
                                         54-11
                                             on FLSD
                                                 Filed 08/05/19
                                                       Docket 09/18/2018
                                                                 Page 15 ofPage
                                                                            34 14 of 21



      the profits and ownership in the CDMX venture, and such other relief as this Court deems just

      and equitable.

                                      COUNT III: CONVERSION
                                          (against Leon)

         84. Taxinet re-alleges and incorporates by reference the allegations in paragraphs 1

             through 63 above, as though fully set forth herein.

         85. Taxinet provided Leon its confidential business information, processes, techniques,

             characteristics, which included present, future and proposed services, software

             applications, and its business model, which included how to structure and operate the

             CDMX business, its vendors, employees, proposed services, information technology,

             software, applications, integration with the markets, installation procedures,

             marketing, and financial data, including forecasting, investment, expenses and costs,

             and analysis of profits and losses, with the understanding that the business ideas were

             Taxinet’s property and that Taxinet would have an interest in the CDMX venture.

         86. The information was supplied for the sole purpose of offering to CDMX a joint

             business plan using Taxinet’s services and not to be used by Leon and L1bre for their

             own personal use or benefit.

         87. Leon, personally and on behalf of L1bre, converted to his own use confidential

             business information belonging to Taxinet by providing, through Lusad and L1bre,

             taxi-related services to CDMX that are identical or substantially identical to those

             services Taxinet had proposed to, and were accepted by, the Secretary. Leon,

             personally and on behalf of L1bre, has thereby intentionally and permanently deprived

             Taxinet of its interest in the CDMX business venture.



                                Taxinet, Corp. v. Santiago Leon, et. al.
                                         Amended Complaint
                                            Page 14 of 21
Case 1:16-cv-24266-FAM
         Case 1:19-cv-03930-CM
                         Document
                                Document
                                  66 Entered
                                         54-11
                                             on FLSD
                                                 Filed 08/05/19
                                                       Docket 09/18/2018
                                                                 Page 16 ofPage
                                                                            34 15 of 21



         88. Taxinet provided Leon with the business model, ideas and information, and Leon and

             L1bre thus wrongfully came into possession of Taxinet’s interest in the CDMX

             business venture.

         89. Defendants’ conduct was not authorized by Taxinet and any demand by Taxinet for

             return of the confidential business information would be futile.

         90. As a direct and proximate result of the Leon’s conversion, Taxinet has been damaged.

             WHEREFORE, the Plaintiff hereby requests this Court enters judgment in its favor

      and against Leon for damages, prejudgment interest, costs, expenses, a constructive trust for

      the profits and ownership in the CDMX venture, and such other relief as this Court deems just

      and equitable.

       COUNT IV: TORTIOUS INTERFERENCE WITH A PROSPECTIVE BUSINESS
                               RELATIONSHIP
                                (against Leon)

         91. Taxinet re-alleges and incorporates by reference the allegations in paragraphs 1

             through 63 above, as though fully set forth herein.

         92. Taxinet had a prospective business relationship with CDMX to provide its services

             and technology through all taxis registered with the city.

         93. Leon had knowledge of Taxinet’s prospective business relationship. Taxinet had

             presented its services to CDMX, and Leon told Taxinet that such services had been

             accepted by CDMX and that CDMX wanted operation of Taxinet’s services to begin

             in January 2016.

         94. Leon intentionally and unjustifiably interfered with the prospective business

             relationship by excluding Taxinet from participating in the project in Mexico by

             soliciting and encouraging CDMX to not do business with Taxinet.

                                 Taxinet, Corp. v. Santiago Leon, et. al.
                                          Amended Complaint
                                             Page 15 of 21
Case 1:16-cv-24266-FAM
         Case 1:19-cv-03930-CM
                         Document
                                Document
                                  66 Entered
                                         54-11
                                             on FLSD
                                                 Filed 08/05/19
                                                       Docket 09/18/2018
                                                                 Page 17 ofPage
                                                                            34 16 of 21



         95. Leon, personally and on behalf of Lusad and L1bre, falsely and in bad faith

             represented to the Secretary on or about October 23, 2015 that Taxinet’s software was

             a fraud, did not work in the Mexican market, and that new partners would be part of

             the venture.

         96. Leon, personally and on behalf of Lusad and L1bre, interfered with Taxinet’s

             prospective business relationship with CDMX and caused Lusad and L1bre to obtain

             it.

         97. As a direct and proximate result of Leon’s intentional and unjustified interference,

             Taxinet has suffered and will continue to suffer economic losses and irreparable

             damage.

             WHEREFORE, the Plaintiff hereby requests this Court to enter judgment in its favor

      and against Leon for damages, prejudgment interest, costs, expenses, a constructive trust for

      the profits and ownership in the CDMX venture, and such other relief as this Court deems just

      and equitable.

                               COUNT V: PROMISSORY ESTOPPEL
                                          (against Leon)

         98. Taxinet re-alleges and incorporates by reference the allegations in paragraphs 1

             through 63 above, as though fully set forth herein.

         99. In the alternative to Counts I and IX, Plaintiff may have no adequate remedy at law,

             in that Plaintiff relying on promises made by Leon, conferred a benefit on Leon and

             has not received the promised benefit.

         100.          Specifically, Leon promised Taxinet they would create a joint business for the

             purpose of offering, and providing, Taxinet’s taxi-related services to CDMX.



                                 Taxinet, Corp. v. Santiago Leon, et. al.
                                          Amended Complaint
                                             Page 16 of 21
Case 1:16-cv-24266-FAM
         Case 1:19-cv-03930-CM
                         Document
                                Document
                                  66 Entered
                                         54-11
                                             on FLSD
                                                 Filed 08/05/19
                                                       Docket 09/18/2018
                                                                 Page 18 ofPage
                                                                            34 17 of 21



         101.        Leon promised Taxinet would own sixty percent of the joint business. Taxinet

             would contribute its expertise, business model, technology, and know-how in the taxi

             industry, while Leon would provide his knowledge of the government of CDMX and

             expertise in its procedures to procure a contract with the city that would provide

             Taxinet’s taxi-related services to CDMX.

         102.        Leon reasonably should have expected the promises and representations to

             induce reliance in the form of action or forbearance on the part of Taxinet.

         103.        Taxinet relied on Leon’s promise and material representations, and to its

             detriment provided Leon its confidential business information, including how to

             structure and operate the taxi-related business in CDMX. Taxinet gave Leon its

             business model for operation in CDMX, which included vendors, employees,

             proposed services, information technology, software, applications, integration with

             the markets, installation procedures, marketing, and financial data, including

             forecasting, investment, expenses and costs, and analysis of profits and losses.

         104.        On or about September 2015, the purported promise had been fulfilled when

             Leon represented to Taxinet that Taxinet’s services had been accepted by CDMX and

             they would begin providing such services in January 2016.

         105.        Leon created Lusad and L1bre to exclude Taxinet from the venture, and on

             October 2015, Leon excluded Taxinet from the promised business.

         106. Injustice can be avoided only by enforcement of the promise against Leon.

             WHEREFORE, Plaintiff hereby requests this Court to enter judgment in its favor and

      against Leon for compensatory damages, prejudgment interest, costs, restitution, a

      constructive trust for the profits and ownership in the CDMX venture, and such other relief

                                Taxinet, Corp. v. Santiago Leon, et. al.
                                         Amended Complaint
                                            Page 17 of 21
Case 1:16-cv-24266-FAM
         Case 1:19-cv-03930-CM
                         Document
                                Document
                                  66 Entered
                                         54-11
                                             on FLSD
                                                 Filed 08/05/19
                                                       Docket 09/18/2018
                                                                 Page 19 ofPage
                                                                            34 18 of 21



      as this Court deems just and equitable.

                                 COUNT VI: UNJUST ENRICHMENT
                                          (against Leon)

         107. Taxinet re-alleges and incorporates by reference the allegations in paragraphs 1

             through 63 above, as though fully set forth herein.

         108. In the alternative to Counts I and IX, Plaintiff may have no adequate remedy at law,

             in that Taxinet conferred a benefit on Leon and has not received fair compensation for

             that benefit.

         109. Specifically, Taxinet conferred a benefit to Leon by providing him all information

             on how to structure and operate the taxi-related business in CDMX. Taxinet gave

             Leon the information necessary information used to present the proposed services to

             CDMX in August and September 2015. Taxinet gave Leon the model for operation

             of the business in CDMX, including vendors, employees, proposed services,

             information technology, software, applications, integration with the markets,

             installation procedures, marketing, and financial data, including forecasting,

             investment, expenses and costs, and analysis of profits and losses.

         110. With Taxinet’s information, CDMX accepted the proposed taxi-related services,

             which Leon solicited from Taxinet, and are now offered to CDMX by Leon through

             Lusad and L1bre.

         111. Leon voluntarily accepted and retained the benefits Taxinet conferred upon him.

         112. Under the circumstances, it would be inequitable and unjust for Leon to retain these

             benefits without paying Taxinet the fair value of said benefits.

             WHEREFORE, the Plaintiff hereby requests this Court to enter judgment in their



                                Taxinet, Corp. v. Santiago Leon, et. al.
                                         Amended Complaint
                                            Page 18 of 21
Case 1:16-cv-24266-FAM
         Case 1:19-cv-03930-CM
                         Document
                                Document
                                  66 Entered
                                         54-11
                                             on FLSD
                                                 Filed 08/05/19
                                                       Docket 09/18/2018
                                                                 Page 20 ofPage
                                                                            34 19 of 21



      favor and against Leon for compensatory damages, prejudgment interest, costs, restitution,

      the imposition of a constructive trust, and such other relief as this Court deems just and

      equitable.

              COUNT VII: VIOLATION OF FLORIDA’S DECEPTIVE AND UNFAIR
                               TRADE PRACTICES ACT
                                    (against Leon)

         113.        Taxinet re-alleges and incorporates by reference the allegations in paragraphs

             1 through 63 above, as though fully set forth herein.

         114.        This cause of action arises under Florida’s Deceptive and Unfair Trade

             Practices Act, pursuant to Florida Statute §§ 501.201 et. seq. The Act protects the

             consuming public and legitimate business enterprises from those who engage in unfair

             methods of competition, or unconscionable, deceptive, or unfair acts or practices in

             the conduct of any trade or commerce. Fla. Stat. § 501.202.

         115.        Leon engaged in unfair or deceptive acts in the conduct of trade or commerce

             within the meaning of Florida Statute §501.204.

         116.        From May 2015 through November 2015, Leon made false representations to

             Taxinet that constitute unfair or deceptive acts in the conduct of trade or commerce.

             Knowing that his representations were not truthful and with the intent to mislead

             Taxinet and induce it’s reliance, Leon represented to Taxinet an interest in creating a

             business where Taxinet would provide to Leon its taxi-related services.

         117.        Based on Leon’s representations and statements that Taxinet’s services would

             be later offered to CDMX, and acting reasonably under the circumstances, but to its

             detriment, Taxinet revealed to Leon all information, details, characteristics and

             technology of its existing business operation. Taxinet disclosed to Leon its business

                                Taxinet, Corp. v. Santiago Leon, et. al.
                                         Amended Complaint
                                            Page 19 of 21
Case 1:16-cv-24266-FAM
         Case 1:19-cv-03930-CM
                         Document
                                Document
                                  66 Entered
                                         54-11
                                             on FLSD
                                                 Filed 08/05/19
                                                       Docket 09/18/2018
                                                                 Page 21 ofPage
                                                                            34 20 of 21



             model, which included how to structure and operate the taxi-related business, its

             vendors, employees, proposed services, information technology, software,

             applications, integration with the markets, installation procedures, marketing, and

             financial data, including forecasting, investment, expenses and costs.

         118.        Leon’s misrepresentations to Taxinet were solely intended to obtain

             knowledge of Taxinet’s business for Leon to evaluate the feasibility of providing taxi-

             related services to CDMX. Upon learning the manner in which the business was to be

             structured and operated, Leon wrongfully took Taxinet’s interest in the venture and

             excluded Taxinet. Leon has engaged in misleading, oppressive, and unscrupulous

             conduct that is substantially injurious to Taxinet.

         119.        As a result of Leon’s unfair and deceptive acts, Taxinet has suffered damages.

         120.        Pursuant to Fla. Stat. Sec. 501.2105, Taxinet is entitled to recover its attorney’s

             fees from Leon.

             WHEREFORE, the Plaintiff hereby requests this Court to enter judgment in their

      favor and against Leon for damages, prejudgment interest, attorneys’ fees under Fla. Stat. §

      501.2105, costs, expenses, and such other relief as this Court deems just and equitable.



                                  DEMAND FOR TRIAL BY JURY

                Plaintiff hereby demands a trial by jury of all issues so triable.




                                 Taxinet, Corp. v. Santiago Leon, et. al.
                                          Amended Complaint
                                             Page 20 of 21
Case 1:16-cv-24266-FAM
         Case 1:19-cv-03930-CM
                         Document
                                Document
                                  66 Entered
                                         54-11
                                             on FLSD
                                                 Filed 08/05/19
                                                       Docket 09/18/2018
                                                                 Page 22 ofPage
                                                                            34 21 of 21



                                     RESERVATION OF RIGHTS

               Plaintiff reserves, upon completion of investigation and discovery, to assert such

      additional claims and join such additional defendants as may be just and equitable under

      the circumstances.

                                                     Respectfully submitted,

                                                     DORTA & ORTEGA, P.A.

                                                     _/s/ Omar Ortega_____________
                                                     Omar Ortega, Esq.
                                                     Florida Bar No. 0095117
                                                     Rosdaisy Rodriguez, Esq.
                                                     Florida Bar No. 0112710
                                                     3860 SW 8th Street, PH
                                                     Coral Gables, Florida 33134
                                                     Phone: (305) 461-5454
                                                     Facsimile: (305) 461-5226
                                                     Email: OOrtega@dortaandortega.com
                                                     Email: RRodriguez@dortaandortega.com
                                                     Attorneys for Plaintiff.


                                    CERTIFICATE OF SERVICE

             I HEREBY CERTIFY that on this 18th day of September 2018, a copy of the

      foregoing was filed with the Clerk of Court using CM/ECF which will serve the document

      on all counsel of record.



                                                     __/s/ Omar Ortega _____________
                                                       Omar Ortega, Esq.




                                  Taxinet, Corp. v. Santiago Leon, et. al.
                                           Amended Complaint
                                              Page 21 of 21
8/5/2019                                        CM/ECF
                     Case 1:19-cv-03930-CM Document    - Live Database
                                                    54-11       Filed -08/05/19
                                                                        flsd    Page 23 of 34
                                                                                            LFL,MEDIATION

                                                 U.S. District Court
                                         Southern District of Florida (Miami)
                                   CIVIL DOCKET FOR CASE #: 1:16-cv-24266-FAM


 Taxinet, Corp. v. Leon                                                                 Date Filed: 10/07/2016
 Assigned to: Judge Federico A. Moreno                                                  Jury Demand: Plaintiff
 Case in other court: 11th Judicial Circuit, 16-022090-CA-01                            Nature of Suit: 370 Other Fraud
 Cause: 28:1446 Notice of Removal                                                       Jurisdiction: Diversity
 Plaintiff
 Taxinet, Corp.                                                           represented by Omar Ortega
 a South Dakota corporation                                                              Dorta & Ortega, P.A.
                                                                                         3860 SW 8th Street
                                                                                         PH
                                                                                         Coral Gables, FL 33134
                                                                                         305-461-5454
                                                                                         Fax: 305-461-5226
                                                                                         Email: oortega@dortaandortega.com
                                                                                         LEAD ATTORNEY
                                                                                         ATTORNEY TO BE NOTICED

                                                                                        Rosdaisy Rodriguez Arriaga
                                                                                        Dorta , Ortega, P.A.
                                                                                        3860 SW 8th Street, PH
                                                                                        Miami, FL 33134
                                                                                        305-461-5454
                                                                                        Email: rrodriguez@dortaandortega.com
                                                                                        LEAD ATTORNEY
                                                                                        ATTORNEY TO BE NOTICED


 V.
 Defendant
 Santiago Leon                                                            represented by Harry A. Payton
 an individual                                                                           Payton & Associates, LLC
                                                                                         One Biscayne Tower
                                                                                         2 So. Biscayne Blvd.
                                                                                         Suite 1600
                                                                                         Miami, FL 33131
                                                                                         305-372-3500
                                                                                         Fax: 577-4895
                                                                                         Email: payton@payton-law.com
                                                                                         LEAD ATTORNEY
                                                                                         ATTORNEY TO BE NOTICED

                                                                                        Geoffrey L. Travis
                                                                                        Shutts & Bowen
                                                                                        200 S Biscayne Boulevard
                                                                                        Suite 4100
                                                                                        Miami, FL 33131
                                                                                        305-358-6300
                                                                                        Email: gtravis@shutts.com
https://ecf.flsd.uscourts.gov/cgi-bin/DktRpt.pl?586471506009734-L_1_0-1                                                        1/12
8/5/2019                                        CM/ECF
                     Case 1:19-cv-03930-CM Document    - Live Database
                                                    54-11       Filed -08/05/19
                                                                        flsd    Page 24 of 34
                                                                    TERMINATED: 02/26/2018

                                                                                      Michelle Lauren Gerber
                                                                                      Shutts & Bowen, LLP
                                                                                      200 South Biscayne Boulevard
                                                                                      Suite 4100
                                                                                      Miami, FL 33131
                                                                                      305415-9409
                                                                                      Fax: 305-347-7706
                                                                                      Email: mhendler@shutts.com
                                                                                      TERMINATED: 02/26/2018

                                                                                      Stephen Bernard Gillman
                                                                                      Shutts & Bowen
                                                                                      200 S Biscayne Boulevard
                                                                                      Suite 4100
                                                                                      Miami, FL 33131
                                                                                      305-347-7311
                                                                                      Fax: 381-9982
                                                                                      Email: sgillman@shutts.com
                                                                                      TERMINATED: 02/26/2018

                                                                                      Susan Marie Mohorcic
                                                                                      Payton & Associate, LLC
                                                                                      2 S Biscayne Blvd Ste 1600
                                                                                      Miami, FL 33131
                                                                                      3053723500
                                                                                      Fax: 3055774895
                                                                                      Email: mohorcic@payton-law.com
                                                                                      ATTORNEY TO BE NOTICED

 Counter Defendant
 Luis Noboa                                                               represented by Omar Ortega
                                                                                         (See above for address)
                                                                                         ATTORNEY TO BE NOTICED

 Counter Claimant
 Santiago Leon                                                            represented by Harry A. Payton
 an individual                                                                           (See above for address)
                                                                                         LEAD ATTORNEY
                                                                                         ATTORNEY TO BE NOTICED

                                                                                      Geoffrey L. Travis
                                                                                      (See above for address)
                                                                                      TERMINATED: 02/26/2018

                                                                                      Michelle Lauren Gerber
                                                                                      (See above for address)
                                                                                      TERMINATED: 02/26/2018

                                                                                      Stephen Bernard Gillman
                                                                                      (See above for address)
                                                                                      TERMINATED: 02/26/2018

                                                                                      Susan Marie Mohorcic


https://ecf.flsd.uscourts.gov/cgi-bin/DktRpt.pl?586471506009734-L_1_0-1                                                2/12
8/5/2019                                        CM/ECF
                     Case 1:19-cv-03930-CM Document    - Live Database
                                                    54-11       Filed -08/05/19
                                                                        flsd      Page 25 of 34
                                                                    (See above for address)
                                                                    ATTORNEY TO BE NOTICED


 V.
 Counter Defendant
 Taxinet, Corp.                                                           represented by Omar Ortega
 a South Dakota corporation                                                              (See above for address)
                                                                                         LEAD ATTORNEY
                                                                                         ATTORNEY TO BE NOTICED

                                                                                      Rosdaisy Rodriguez Arriaga
                                                                                      (See above for address)
                                                                                      LEAD ATTORNEY
                                                                                      ATTORNEY TO BE NOTICED
 Counter Claimant
 Santiago Leon                                                            represented by Harry A. Payton
 an individual                                                                           (See above for address)
                                                                                         LEAD ATTORNEY
                                                                                         ATTORNEY TO BE NOTICED

                                                                                      Geoffrey L. Travis
                                                                                      (See above for address)
                                                                                      TERMINATED: 02/26/2018

                                                                                      Michelle Lauren Gerber
                                                                                      (See above for address)
                                                                                      TERMINATED: 02/26/2018

                                                                                      Stephen Bernard Gillman
                                                                                      (See above for address)
                                                                                      TERMINATED: 02/26/2018

                                                                                      Susan Marie Mohorcic
                                                                                      (See above for address)
                                                                                      ATTORNEY TO BE NOTICED


 V.
 Counter Defendant
 Taxinet, Corp.                                                           represented by Omar Ortega
 a South Dakota corporation                                                              (See above for address)
                                                                                         LEAD ATTORNEY
                                                                                         ATTORNEY TO BE NOTICED

                                                                                      Rosdaisy Rodriguez Arriaga
                                                                                      (See above for address)
                                                                                      LEAD ATTORNEY
                                                                                      ATTORNEY TO BE NOTICED


  Date Filed            #     Docket Text
  10/07/2016              1 NOTICE OF REMOVAL (STATE COURT COMPLAINT) Filing fees $ 400.00 receipt number
                            113C-9149247, filed by Santiago Leon. (Attachments: # 1 Civil Cover Sheet, # 2 Exhibit A, # 3
https://ecf.flsd.uscourts.gov/cgi-bin/DktRpt.pl?586471506009734-L_1_0-1                                                3/12
8/5/2019             Case 1:19-cv-03930-CM Document     CM/ECF - Live Database
                                                             54-11      Filed -08/05/19
                                                                                flsd    Page 26 of 34
                          Exhibit B)(Gillman, Stephen) (Entered: 10/07/2016)
  10/07/2016              2 Judge Assignment to Judge Federico A. Moreno (rms1) (Entered: 10/11/2016)
  10/07/2016              3 Clerks Notice pursuant to 28 USC 636(c). Parties are hereby notified that the U.S. Magistrate
                            Judge John J. O'Sullivan is available to handle any or all proceedings in this case. If agreed,
                            parties should complete and file the attached form. (rms1) (Entered: 10/11/2016)
  10/31/2016              4 Defendant's MOTION to Dismiss 1 Notice of Removal (State Court Complaint) for forum non
                            conveniens, MOTION for Extension of Time to respond otherwise to the Complaint (
                            Responses due by 11/17/2016) by Santiago Leon. (Attachments: # 1 Exhibit Declaration of
                            Santiago Leon, # 2 Exhibit Declaration of Edgar Grajeda Muoz)(Gillman, Stephen) Modified
                            relief on 11/1/2016 (mc). (Entered: 10/31/2016)
  11/10/2016              5 Notice of Court Practice in Removal Cases. Signed by Judge Federico A. Moreno on
                            11/10/2016. (mmd) (Entered: 11/10/2016)
  11/14/2016              6 STATUS REPORT (Removal) by Santiago Leon (Gillman, Stephen) (Entered: 11/14/2016)
  11/15/2016              7 Joint MOTION for Extension of Time to file response to Defendant's Motion to Dismiss and to
                            file any reply re 4 Defendant's MOTION to Dismiss 1 Notice of Removal (State Court
                            Complaint) for forum non conveniensMotion for Extension of Time to File
                            Response/Reply/Answer by Taxinet, Corp.. Responses due by 12/2/2016 (Attachments: # 1
                            Text of Proposed Order)(Ortega, Omar) (Entered: 11/15/2016)
  11/18/2016              8 ENDORSED ORDER granting in part and denying in part 7 the Joint Motion for Extension of
                            Time. Plaintiff may respond to the Motion to Dismiss by December 9, 2016. Defendant, who
                            removed the case, must reply by December 18, 2016. Signed by Judge Federico A. Moreno on
                            11/18/2016. (mmd)[This is a paperless order]. (Entered: 11/18/2016)
  11/21/2016              9 MOTION for Reconsideration re 8 Order on Motion for Extension of Time, by Santiago Leon.
                            (Gillman, Stephen) (Entered: 11/21/2016)
  11/28/2016            10 NOTICE OF AVAILABILITY OF MAGISTRATE JUDGE O'SULLIVAN TO EXERCISE
                           JURISDICTION and APPEAL OPTION. Signed by Judge Federico A. Moreno on 11/28/2016.
                           (mmd) (Entered: 11/28/2016)
  11/29/2016            11 ORDER granting 9 Motion for Reconsideration of Order Granting in part Motion for Extension
                           of Time. Signed by Judge Federico A. Moreno on 11/28/2016. (mmd) (Entered: 11/29/2016)
  12/09/2016            12 RESPONSE in Opposition re 4 Defendant's MOTION to Dismiss 1 Notice of Removal (State
                           Court Complaint) for forum non conveniensMotion for Extension of Time to File
                           Response/Reply/Answer filed by Taxinet, Corp.. Replies due by 12/16/2016. (Attachments: # 1
                           Exhibit 1, # 2 Exhibit 2, # 3 Exhibit 3, # 4 Exhibit 4)(Ortega, Omar) (Entered: 12/09/2016)
  12/30/2016            13 REPLY to Response to Motion re 4 Defendant's MOTION to Dismiss 1 Notice of Removal
                           (State Court Complaint) for forum non conveniensMotion for Extension of Time to File
                           Response/Reply/Answer filed by Santiago Leon. (Gillman, Stephen) (Entered: 12/30/2016)
  12/30/2016            14 NOTICE by Santiago Leon re 4 Defendant's MOTION to Dismiss 1 Notice of Removal (State
                           Court Complaint) for forum non conveniensMotion for Extension of Time to File
                           Response/Reply/Answer (Attachments: # 1 Supplemental Declaration of Santiago Leon)
                           (Gillman, Stephen) (Entered: 12/30/2016)
  01/10/2017            15 Plaintiff's MOTION to Strike 14 Notice (Other), 13 Reply to Response to Motion, ( Responses
                           due by 1/24/2017), Plaintiff's MOTION for Leave to File Sur-Reply by Taxinet, Corp.. (Ortega,
                           Omar) (Entered: 01/10/2017)
  01/20/2017            16 RESPONSE in Opposition re 15 Plaintiff's MOTION to Strike 14 Notice (Other), 13 Reply to
                           Response to Motion, Plaintiff's MOTION for Leave to File Sur-Reply filed by Santiago Leon.
                           Replies due by 1/27/2017. (Gillman, Stephen) (Entered: 01/20/2017)
  01/26/2017            17 ORDER granting 15 Motion for Leave to File Sur-Reply. Signed by Judge Federico A. Moreno
https://ecf.flsd.uscourts.gov/cgi-bin/DktRpt.pl?586471506009734-L_1_0-1                                                       4/12
8/5/2019             Case 1:19-cv-03930-CM Document     CM/ECF - Live Database
                                                            54-11       Filed -08/05/19
                                                                                flsd    Page 27 of 34
                          on 1/24/2017. (mmd) (Entered: 01/26/2017)
  02/02/2017            18 REPLY to Response to Motion re 4 Defendant's MOTION to Dismiss 1 Notice of Removal
                           (State Court Complaint) for forum non conveniensMotion for Extension of Time to File
                           Response/Reply/Answer filed by Taxinet, Corp.. (Ortega, Omar) (Entered: 02/02/2017)
  04/03/2017            19 Case Reassignment of Paired Magistrate Judge pursuant to Administrative Order(s) 2017-18 to
                           Magistrate Judge William C. Turnoff. (vjk) (Entered: 04/03/2017)
  05/22/2017            20 NOTICE OF UNAVAILABILITY by Taxinet, Corp. for dates of June 19, 2017 - June 29, 2017
                           and July 6, 2017 to July 10, 2017 (Ortega, Omar) (Entered: 05/22/2017)
  05/26/2017            21 ORDER Setting Hearing on 4 Defendant's MOTION to Dismiss: Motion Hearing set for
                           6/13/2017 10:00 AM before Judge Federico A. Moreno. Signed by Judge Federico A. Moreno
                           on 5/26/2017. (mmd) Modified time from PM to AM (per PDF) on 5/26/2017 (wc). (Entered:
                           05/26/2017)
  06/12/2017            22 ORDER RESETTING HEARING. Hearing set for 7/14/2017 11:00 AM before Judge Federico
                           A. Moreno. Signed by Judge Federico A. Moreno on 6/12/2017. (mmd) (Entered: 06/12/2017)
  07/14/2017            23 Minute Entry for proceedings held before Judge Federico A. Moreno: Miscellaneous Hearing
                           held on 7/14/2017. Court Reporter: Gilda Pastor-Hernandez, 305-523-5118 / Gilda_Pastor-
                           Hernandez@flsd.uscourts.gov. (sc) (Entered: 07/14/2017)
  07/17/2017            24 ORDER REQUIRING BRIEFING AND SETTING SCHEDULE. Signed by Judge Federico
                           A. Moreno on 7/14/2017. (mmd) (Entered: 07/17/2017)
  08/11/2017            25 TRANSCRIPT of Motion to Dismiss held on 07-14-17 before Judge Federico A. Moreno, 1-58
                           pages, Court Reporter: Gilda Pastor-Hernandez, 305-523-5118 / Gilda_Pastor-
                           Hernandez@flsd.uscourts.gov. Transcript may be viewed at the court public terminal or
                           purchased by contacting the Court Reporter before the deadline for Release of Transcript
                           Restriction. After that date it may be obtained through PACER. Redaction Request due
                           9/1/2017. Redacted Transcript Deadline set for 9/11/2017. Release of Transcript Restriction set
                           for 11/9/2017. (gpz) (Entered: 08/11/2017)
  08/18/2017            26 Plaintiff's MOTION to Remand to State Court for Lack of Subject Matter Jurisdiction and
                           Memorandum of Law by Taxinet, Corp.. (Attachments: # 1 Affidavit Affidavit of Jarrett Wolf)
                           (Ortega, Omar) (Entered: 08/18/2017)
  08/18/2017            27 Exhibit List by Taxinet, Corp... (Ortega, Omar) (Entered: 08/18/2017)
  08/30/2017            28 RESPONSE to Motion re 26 Plaintiff's MOTION to Remand to State Court for Lack of Subject
                           Matter Jurisdiction and Memorandum of Law and Defendant's Brief in Support of this Court's
                           Subject Matter Jurisdiction filed by Santiago Leon. Replies due by 9/6/2017. (Attachments: # 1
                           Exhibit "A")(Gillman, Stephen) (Entered: 08/30/2017)
  08/30/2017            29 Exhibit List Preliminary by Santiago Leon.. (Gillman, Stephen) (Entered: 08/30/2017)
  09/01/2017            30 NOTICE by Taxinet, Corp. re 26 Plaintiff's MOTION to Remand to State Court for Lack of
                           Subject Matter Jurisdiction and Memorandum of Law Plaintiff's Notice of Acknowledgment of
                           the Court's Subject Matter Jurisdiction (Attachments: # 1 Transcripts) (Ortega, Omar)
                           (Entered: 09/01/2017)
  09/18/2017            31 ORDER denying 26 Motion to Remand to State Court. Signed by Judge Federico A. Moreno
                           on 9/6/2017. (mmd) (Entered: 09/18/2017)
  10/12/2017            32 Supplemental Brief in Support of Motion to Dismiss Complaint for Forum Non Conveniens to
                           4 Defendant's MOTION to Dismiss 1 Notice of Removal (State Court Complaint) for forum
                           non conveniensMotion for Extension of Time to File Response/Reply/Answer, 24 Order by
                           Santiago Leon. (Attachments: # 1 Declaration of Dr. Oscar Cruz Barney)(Gillman, Stephen)
                           (Entered: 10/12/2017)
  10/12/2017            33 SUPPLEMENT to 18 Reply to Response to Motion, 12 Response in Opposition to Motion,
https://ecf.flsd.uscourts.gov/cgi-bin/DktRpt.pl?586471506009734-L_1_0-1                                                  5/12
8/5/2019             Case 1:19-cv-03930-CM Document     CM/ECF - Live Database
                                                             54-11      Filed -08/05/19
                                                                                flsd    Page 28 of 34
                          Supplemental Brief in Support of Opposition to Defendant's Motion to Dismiss Complaint for
                          forum non conveniens by Taxinet, Corp. (Attachments: # 1 Transcripts Deposition of Santiago
                          Leon)(Ortega, Omar) (Entered: 10/12/2017)
  10/23/2017            34 Plaintiff's MOTION for Leave to File Response to Defendant's Supplemental Brief in Support
                           of Motion to Dismiss Complaint For Forum Non Conveniens, or Alternatively Plaintiff's
                           Motion to Strike or Request For Oral Argument by Taxinet, Corp.. (Ortega, Omar) (Entered:
                           10/23/2017)
  10/27/2017            35 RESPONSE to Motion re 34 Plaintiff's MOTION for Leave to File Response to Defendant's
                           Supplemental Brief in Support of Motion to Dismiss Complaint For Forum Non Conveniens, or
                           Alternatively Plaintiff's Motion to Strike or Request For Oral Argument filed by Santiago Leon.
                           Replies due by 11/3/2017. (Gillman, Stephen) (Entered: 10/27/2017)
  01/08/2018            36 ORDER denying 4 Motion to Dismiss for Forum Non Conveniens. Signed by Judge Federico
                           A. Moreno on 1/5/2018. (mmd) (Entered: 01/08/2018)
  01/08/2018            37 ORDER denying as moot 34 Motion for Leave to File Response to Defendant's Supplemental
                           Brief. Signed by Judge Federico A. Moreno on 1/8/2018. (mmd) (Entered: 01/08/2018)
  01/30/2018            38 Defendant's MOTION TO DISMISS 1 Notice of Removal (State Court Complaint) FOR
                           FAILURE TO STATE A CLAIM by Santiago Leon. Responses due by 2/13/2018 (Gillman,
                           Stephen) (Entered: 01/30/2018)
  02/09/2018            39 Motion/Stipulation for Substitution of Counsel by Santiago Leon (Attachments: # 1 Text of
                           Proposed Order)(Payton, Harry) Modified to convert document to a motion on 2/12/2018 (ls).
                           (Entered: 02/09/2018)
  02/12/2018            40 Plaintiff's MOTION for Extension of Time to File Response/Reply/Answer as to 38
                           Defendant's MOTION TO DISMISS 1 Notice of Removal (State Court Complaint) FOR
                           FAILURE TO STATE A CLAIM by Taxinet, Corp.. (Attachments: # 1 Exhibit Proposed Order)
                           (Ortega, Omar) (Entered: 02/12/2018)
  02/26/2018            41 ORDER granting 39 Motion for Substitution of Counsel.. Signed by Judge Federico A. Moreno
                           on 2/16/2018. (mmd) Modified Action Type from entered to granting on 2/27/2018 (ls).
                           (Entered: 02/26/2018)
  02/28/2018            42 ENDORSED ORDER granting 40 Plaintiff's Agreed Motion for Extension of Time to Respond
                           to Defendant's Motion to Dismiss Plaintiff's Complaint. Plaintiff may file a response to the
                           Motion to Dismiss by March 5, 2018. Signed by Judge Federico A. Moreno on 2/28/2018.
                           (mmd)[This is paperless order]. (Entered: 02/28/2018)
  02/28/2018                  Reset Deadlines as to 38 Defendant's MOTION TO DISMISS 1 Notice of Removal (State
                              Court Complaint) FOR FAILURE TO STATE A CLAIM . Responses due by 3/5/2018 (ls) (per
                              DE #42) (Entered: 03/01/2018)
  03/05/2018            43 RESPONSE in Opposition re 38 Defendant's MOTION TO DISMISS 1 Notice of Removal
                           (State Court Complaint) FOR FAILURE TO STATE A CLAIM filed by Taxinet, Corp.. Replies
                           due by 3/12/2018. (Ortega, Omar) (Entered: 03/05/2018)
  03/12/2018            44 REPLY to Response to Motion re 38 Defendant's MOTION TO DISMISS 1 Notice of Removal
                           (State Court Complaint) FOR FAILURE TO STATE A CLAIM filed by Santiago Leon.
                           (Payton, Harry) (Entered: 03/12/2018)
  03/16/2018            45 Joint SCHEDULING REPORT - Rule 16.1 by Taxinet, Corp. (Attachments: # 1 Exhibit
                           Proposed Order)(Ortega, Omar) (Entered: 03/16/2018)
  06/19/2018            46 NOTICE by Taxinet, Corp. of Filing (Attachments: # 1 Stipulated Confidentiality Order)
                           (Ortega, Omar) (Entered: 06/19/2018)
  06/20/2018            47 Defendant's Motion to Appoint Expert/Special Master by Santiago Leon. Attorney Susan Marie
                           Mohorcic added to party Santiago Leon(pty:dft). (Attachments: # 1 Exhibit Exhibit A, # 2

https://ecf.flsd.uscourts.gov/cgi-bin/DktRpt.pl?586471506009734-L_1_0-1                                                  6/12
8/5/2019             Case 1:19-cv-03930-CM Document       CM/ECF - Live Database
                                                              54-11       Filed -08/05/19
                                                                                  flsd    Page 29 of 34
                          Exhibit Exhibit B, # 3 Exhibit Exhibit C)(Mohorcic, Susan) Modified Relief on 6/21/2018 (ls).
                          (Entered: 06/20/2018)
  06/21/2018            48 Clerks Notice to Filer re 47 Defendant's MOTION appointment of special master . Wrong
                           Motion Relief(s) Selected; ERROR - The Filer selected the wrong motion relief(s) when
                           docketing the motion. The correction was made by the Clerk. It is not necessary to refile this
                           document but future motions filed must include applicable reliefs. (ls) (Entered: 06/21/2018)
  07/05/2018            49 RESPONSE in Opposition re 47 Defendant's Motion to Appoint Expert/Special Master filed by
                           Taxinet, Corp.. Replies due by 7/12/2018. (Attachments: # 1 Exhibit Exhibit 1, # 2 Exhibit
                           Exhibit 2, # 3 Exhibit Exhibit 3)(Ortega, Omar) (Entered: 07/05/2018)
  07/11/2018            50 REPLY to Response to Motion re 47 Defendant's Motion to Appoint Expert/Special Master
                           filed by Santiago Leon. (Attachments: # 1 Exhibit Exhibit A)(Mohorcic, Susan) (Entered:
                           07/11/2018)
  07/12/2018            51 ORDER granting 38 Motion to Dismiss and Granting Leave to File an Amended Complaint.
                           Signed by Judge Federico A. Moreno on 7/10/2018. See attached document for full details.
                           (mmd) (Main Document 51 replaced on 7/12/2018 due to missing page 10) (mf). (Entered:
                           07/12/2018)
  07/17/2018            52 Agreed MOTION for Extension of Time to Amend 51 Order on Motion to Dismiss for Failure
                           to State a Claim, To File Amended Complaint by Taxinet, Corp.. Responses due by 7/31/2018
                           (Attachments: # 1 Exhibit A)(Ortega, Omar) (Entered: 07/17/2018)
  07/18/2018            53 ORDER denying 47 Motion to Appoint Speical Master. Signed by Judge Federico A. Moreno
                           on 7/17/2018. See attached document for full details. (mmd) (Entered: 07/18/2018)
  07/19/2018            54 PAPERLESS ORDER granting 52 Motion for Extension of Time to File Amended Complaint.
                           Plaintiff may file an amended complaint by no later than July 31, 2018. Signed by Judge
                           Federico A. Moreno on 7/18/2018. (mmd) (Entered: 07/19/2018)
  07/31/2018            55 Plaintiff's MOTION for Leave to File To Add Party by Taxinet, Corp.. (Attachments: # 1
                           Exhibit A)(Ortega, Omar) (Entered: 07/31/2018)
  08/14/2018            56 Defendant's RESPONSE to 55 Plaintiff's MOTION for Leave to File To Add Party by Santiago
                           Leon. (Mohorcic, Susan) (Entered: 08/14/2018)
  08/21/2018            57 Agreed MOTION for Extension of Time to File Response/Reply/Answer as to 56
                           Response/Reply (Other) by Taxinet, Corp.. (Attachments: # 1 Text of Proposed Order)(Ortega,
                           Omar) (Entered: 08/21/2018)
  08/22/2018            58 PAPERLESS ORDER granting 57 Plaintiff's Motion for Extension of Time to File Reply in
                           support of Plaintiff's Motion to Add Party. Plaintiff may file a reply brief by no later than
                           August 23, 2018. Signed by Judge Federico A. Moreno on 8/22/2018. (mmd) (Entered:
                           08/22/2018)
  08/22/2018                  Reset Deadlines as to 55 Plaintiff's MOTION for Leave to File To Add Party. Replies due by
                              8/23/2018. (ls)(per DE #58) (Entered: 08/23/2018)
  08/23/2018            59 Plaintiff's REPLY to 56 Response/Reply (Other) to Defendant's Response in Opposition to
                           Motion for Leave to Amend to Add Party by Taxinet, Corp.. (Attachments: # 1 Exhibit
                           Transcript)(Ortega, Omar) (Entered: 08/23/2018)
  09/04/2018            60 ORDER denying 55 Motion for Leave to Amend to Add Party. Signed by Judge Federico A.
                           Moreno on 8/30/2018. See attached document for full details. (mmd) (Entered: 09/04/2018)
  09/05/2018            61 Defendant's MOTION for clarification 60 Order on Motion for Leave to File by Santiago Leon.
                           Responses due by 9/19/2018 (Mohorcic, Susan) (Entered: 09/05/2018)
  09/07/2018            62 Plaintiff's RESPONSE to 61 Defendant's MOTION for clarification 60 Order on Motion for
                           Leave to File by Taxinet, Corp.. (Attachments: # 1 Exhibit 1 - Amended Complaint)(Ortega,
                           Omar) (Entered: 09/07/2018)
https://ecf.flsd.uscourts.gov/cgi-bin/DktRpt.pl?586471506009734-L_1_0-1                                                     7/12
8/5/2019             Case 1:19-cv-03930-CM Document    CM/ECF - Live Database
                                                            54-11      Filed -08/05/19
                                                                               flsd     Page 30 of 34
  09/11/2018          63 Request To Accept DE#62-1 as the Operative Amended Complaint re 61 Defendant's
                          MOTION for clarification 60 Order on Motion for Leave to File filed by Santiago Leon.
                          (Mohorcic, Susan)Event and text Modified on 9/11/2018 (cqs). (Entered: 09/11/2018)
  09/11/2018            64 Clerks Notice to Filer re 63 Reply to Response to Motion. Docket Text Does Not Match
                           Document; ERROR - The Filer failed to enter a title in the docket text that matches the title of
                           the document. The correction was made by the Clerk. It is not necessary to refile the document.
                           (cqs) (Entered: 09/11/2018)
  09/17/2018            65 ORDER denying 61 Motion for Clarification. Signed by Judge Federico A. Moreno on
                           9/14/2018. See attached document for full details. (mmd) (Entered: 09/17/2018)
  09/18/2018            66 Plaintiff's AMENDED COMPLAINT against Santiago Leon, filed by Taxinet, Corp..(Ortega,
                           Omar) (Entered: 09/18/2018)
  09/26/2018            67 MOTION TO DISMISS 66 Amended Complaint FOR FAILURE TO STATE A CLAIM (
                           Responses due by 10/10/2018), MOTION for Bond ( Responses due by 10/10/2018), MOTION
                           in the alternative Appoint Master re 66 Amended Complaint by Santiago Leon. (Mohorcic,
                           Susan) (Entered: 09/26/2018)
  09/27/2018            68 MOTION for Entry of Proposed Stipulated Confidentiality Order by Santiago Leon.
                           (Attachments: # 1 Text of Proposed Order Exhibit A)(Mohorcic, Susan) Modified Text on
                           9/28/2018 (ls). (Entered: 09/27/2018)
  09/27/2018            69 MOTION for Protective Order or to Quash or Modify Subpoena Duces Tecum Served to Icreon
                           Technology by Taxinet, Corp.. (Attachments: # 1 Exhibit Subpoena Duces Tecum to Icreon)
                           (Ortega, Omar) (Entered: 09/27/2018)
  10/05/2018            70 RESPONSE to Motion re 69 MOTION for Protective Order or to Quash or Modify Subpoena
                           Duces Tecum Served to Icreon Technology filed by Santiago Leon. Replies due by 10/12/2018.
                           (Attachments: # 1 Exhibit Exhibit A, # 2 Exhibit Exhibit B, # 3 Exhibit Exhibit C, # 4 Exhibit
                           Exhibit D, # 5 Exhibit Exhibit E)(Mohorcic, Susan) (Entered: 10/05/2018)
  10/09/2018            71 ORDER denying 67 without prejudice Motion to Dismiss. Signed by Judge Federico A.
                           Moreno on 10/5/2018. See attached document for full details. (mmd) (Entered: 10/09/2018)
  10/09/2018            72 ORDER granting 68 Motion for Stipulated Confidentiality Order. Signed by Judge Federico A.
                           Moreno on 10/5/2018. See attached document for full details. (mmd) (Entered: 10/09/2018)
  10/09/2018            73 Defendant's MOTION TO DISMISS 66 Amended Complaint FOR FAILURE TO STATE A
                           CLAIM by Santiago Leon. Responses due by 10/23/2018 (Mohorcic, Susan) (Entered:
                           10/09/2018)
  10/09/2018            74 Renewed MOTION to Appoint a Special Master by Santiago Leon. (Mohorcic, Susan)
                           Modified Text on 10/10/2018 (ls). (Entered: 10/09/2018)
  10/09/2018            75 Defendant's MOTION for Bond by Santiago Leon. Responses due by 10/23/2018 (Mohorcic,
                           Susan) (Entered: 10/09/2018)
  10/12/2018            76 Plaintiff's REPLY to 70 Response to Motion, For Protective Order or to Quash or Modify
                           Subpoena Duces Tecum Served on Icreon Technology by Taxinet, Corp.. (Ortega, Omar)
                           (Entered: 10/12/2018)
  10/23/2018            77 RESPONSE in Opposition re 74 Renewed MOTION to Appoint a Special Master filed by
                           Taxinet, Corp.. Replies due by 10/30/2018. (Ortega, Omar) (Entered: 10/23/2018)
  10/23/2018            78 RESPONSE in Opposition re 73 Defendant's MOTION TO DISMISS 66 Amended Complaint
                           FOR FAILURE TO STATE A CLAIM filed by Taxinet, Corp.. Replies due by 10/30/2018.
                           (Ortega, Omar) (Entered: 10/23/2018)
  10/23/2018            79 RESPONSE in Opposition re 75 Defendant's MOTION for Bond filed by Taxinet, Corp..
                           Replies due by 10/30/2018. (Ortega, Omar) (Entered: 10/23/2018)

https://ecf.flsd.uscourts.gov/cgi-bin/DktRpt.pl?586471506009734-L_1_0-1                                                     8/12
8/5/2019             Case 1:19-cv-03930-CM Document     CM/ECF - Live Database
                                                             54-11      Filed -08/05/19
                                                                                flsd    Page 31 of 34
  10/25/2018          80 Defendant's MOTION for Extension of Time to File Response/Reply/Answer as to 75
                          Defendant's MOTION for Bond , 74 Renewed MOTION to Appoint a Special Master , 79
                          Response in Opposition to Motion, 77 Response in Opposition to Motion, 78 Response in
                          Opposition to Motion by Santiago Leon. (Attachments: # 1 Text of Proposed Order Order)
                          (Mohorcic, Susan) (Entered: 10/25/2018)
  10/25/2018            81 ORDER denying 69 Motion for Protective Order or to Quash or Modify Subpoena Duces
                           Tecum served on Icreon Techonology. Signed by Judge Federico A. Moreno on 10/24/2018.
                           See attached document for full details. (mmd) (Entered: 10/25/2018)
  10/31/2018            82 PAPERLESS ORDER granting 80 Motion for Extension of Time to File Replies to Responses
                           to Various Motions. Defendant may file reply briefs by no later than November 13, 2018.
                           Signed by Judge Federico A. Moreno on 10/31/2018. (mmd) (Entered: 10/31/2018)
  11/01/2018            83 REPLY to Response to Motion re 74 Renewed MOTION to Appoint a Special Master filed by
                           Santiago Leon. (Attachments: # 1 Exhibit Exhibit A)(Mohorcic, Susan) (Entered: 11/01/2018)
  11/09/2018            84 REPLY to Response to Motion re 73 Defendant's MOTION TO DISMISS 66 Amended
                           Complaint FOR FAILURE TO STATE A CLAIM filed by Santiago Leon. (Attachments: # 1
                           Exhibit Exhibit A)(Mohorcic, Susan) (Entered: 11/09/2018)
  11/09/2018            85 Defendant's MOTION to Seal per Local Rule 5.4 by Santiago Leon. (Attachments: # 1 Text of
                           Proposed Order Exhibit A) (Mohorcic, Susan) (Entered: 11/09/2018)
  11/13/2018            86 REPLY to Response to Motion re 75 Defendant's MOTION for Bond filed by Santiago Leon.
                           (Mohorcic, Susan) (Entered: 11/13/2018)
  11/15/2018            87 ORDER Denying 85 Motion to Seal. Signed by Judge Federico A. Moreno on 11/13/2018. See
                           attached document for full details. (nc) (Entered: 11/15/2018)
  11/19/2018            88 NOTICE OF UNAVAILABILITY by Taxinet, Corp. for dates of December 27, 2018 through
                           January 2, 2019 (Ortega, Omar) (Entered: 11/19/2018)
  12/11/2018            89 NOTICE of Filing Relevant Pages of the Concession as part of Exhibit A by Santiago Leon re
                           84 Reply to Response to Motion (Mohorcic, Susan) Modified Text on 12/11/2018 (ls).
                           (Entered: 12/11/2018)
  01/28/2019            90 Defendant's MOTION to Compel Better Answers to Interrogatories 18 and 19 by Santiago
                           Leon. Responses due by 2/11/2019 (Mohorcic, Susan) (Entered: 01/28/2019)
  02/11/2019            91 RESPONSE in Opposition re 90 Defendant's MOTION to Compel Better Answers to
                           Interrogatories 18 and 19 and Memorandum of Law filed by Taxinet, Corp.. Replies due by
                           2/19/2019. (Ortega, Omar) (Entered: 02/11/2019)
  02/15/2019            92 REPLY to Response to Motion re 90 Defendant's MOTION to Compel Better Answers to
                           Interrogatories 18 and 19 filed by Santiago Leon. (Mohorcic, Susan) (Entered: 02/15/2019)
  03/12/2019            93 Notification of Ninety Days Expiring by Santiago Leon re 73 Defendant's MOTION TO
                           DISMISS 66 Amended Complaint FOR FAILURE TO STATE A CLAIM filed by Santiago
                           Leon, 75 Defendant's MOTION for Bond filed by Santiago Leon, 74 Renewed MOTION to
                           Appoint a Special Master filed by Santiago Leon (Mohorcic, Susan) (Entered: 03/12/2019)
  04/29/2019            94 ORDER denying 73 Motion to Dismiss. Signed by Judge Federico A. Moreno on 4/26/2019.
                           See attached document for full details. (mmd) (Entered: 04/29/2019)
  05/06/2019            95 ORDER denying 74 Renewed Motion to Appoint Special Master. Signed by Judge Federico A.
                           Moreno on 5/3/2019. See attached document for full details. (mmd) (Entered: 05/06/2019)
  05/06/2019            96 ORDER granting 90 Motion to Compel. Signed by Judge Federico A. Moreno on 5/3/2019. See
                           attached document for full details. (mmd) (Entered: 05/06/2019)
  05/06/2019            97 ORDER denying 75 Defendant's Motion to Require Posting of Bond. Signed by Judge Federico
                           A. Moreno on 5/3/2019. See attached document for full details. (mmd) (Entered: 05/06/2019)

https://ecf.flsd.uscourts.gov/cgi-bin/DktRpt.pl?586471506009734-L_1_0-1                                                 9/12
8/5/2019             Case 1:19-cv-03930-CM Document     CM/ECF - Live Database
                                                            54-11       Filed -08/05/19
                                                                                flsd    Page 32 of 34
  05/15/2019          98 Santiago Leon's ANSWER and Affirmative Defenses to Amended Complaint ,
                          COUNTERCLAIM against Taxinet, Corp. by Santiago Leon. (Attachments: # 1 Exhibit Exhibit
                          A)(Mohorcic, Susan) (Entered: 05/15/2019)
  05/16/2019            99 NOTICE of Filing Proposed Summons(es) by Santiago Leon re 98 Answer to Amended
                           Complaint, Counterclaim filed by Santiago Leon (Mohorcic, Susan) (Entered: 05/16/2019)
  05/17/2019          100 Clerks Notice to Filer re: Summons(es) cannot be issued. Summons NOT issued for the
                          following reason - Parties not listed on the docket. (ls) (Entered: 05/17/2019)
  05/23/2019          101 SCHEDULING ORDER: Jury Trial set for two-week period 1/21/2020 before Judge Federico
                          A. Moreno. Calendar Call set for 1/14/2020 02:00 PM before Judge Federico A. Moreno.
                          Signed by Judge Federico A. Moreno on 5/23/2019. See attached document for full details.
                          (mmd)

                              Pattern Jury Instruction Builder - To access the latest, up to date changes to the 11th Circuit
                              Pattern Jury Instructions go to https://pji.ca11.uscourts.gov or click here. (Entered: 05/23/2019)
  05/23/2019          102 ORDER REFERRING CASE to Mediation. Signed by Judge Federico A. Moreno on
                          5/23/2019. See attached document for full details. (mmd) (Entered: 05/23/2019)
  06/05/2019          103 NOTICE of Mediator Selection. Added Oscar A. Sanchez. (Attachments: # 1 Exhibit A)
                          (Ortega, Omar) (Entered: 06/05/2019)
  06/05/2019          104 Amended COUNTERCLAIM against Taxinet, Corp., filed by Santiago Leon. (Attachments: #
                          1 Exhibit Exhibit A, # 2 Summon(s) Summons - Pedro Domit, # 3 Summon(s) Summons - Luis
                          Noboa)(Mohorcic, Susan) (Entered: 06/05/2019)
  06/05/2019          105 Plaintiff's MOTION for Extension of Time to file motion to strike affirmative defenses by
                          Taxinet, Corp.. Responses due by 6/19/2019 (Attachments: # 1 Text of Proposed Order)
                          (Ortega, Omar) (Entered: 06/05/2019)
  06/06/2019          106 Clerks Notice to Filer re 104 Counterclaim. Parties Not Added; ERROR - The Filer failed to
                          add all parties. Filer is instructed to file a Notice of Entry of Parties/Mediator and add the
                          additional parties. ALSO, Clerks Notice to Filer re: Summons(es) cannot be issued. The
                          party(ies) on the summons(es) does not match the initiating documents (ls) (Entered:
                          06/06/2019)
  06/10/2019          107 PAPERLESS ORDER granting 105 Plaintiff's Unopposed Motion for Extension of Time.
                          Plaintiff may file a motion to strike affirmative defenses by no later than June 26, 2019. Signed
                          by Judge Federico A. Moreno on 6/10/2019. (mmd) (Entered: 06/10/2019)
  06/17/2019          108 Defendant's MOTION to Compel Answers to Interrogatories 10, 11 and 15 by Santiago Leon.
                          Responses due by 7/1/2019 (Attachments: # 1 Exhibit Exhibit A, # 2 Exhibit Exhibit B, # 3
                          Exhibit Exhibit C)(Mohorcic, Susan) (Entered: 06/17/2019)
  06/19/2019          109 Notice of Pending, Refiled, Related or Similar Actions by Santiago Leon (Mohorcic, Susan)
                          (Entered: 06/19/2019)
  06/19/2019           110 ANSWER to Counterclaim by Taxinet, Corp.(a South Dakota corporation ). (Ortega, Omar)
                           (Entered: 06/19/2019)
  06/20/2019           111 ORDER Scheduling Mediation. Signed by Judge Federico A. Moreno on 6/19/2019. See
                           attached document for full details. (mmd) (Entered: 06/20/2019)
  06/24/2019           112 Second MOTION to Compel Better Answers to Interrogatories 18 and 19 by Santiago Leon(an
                           individual ). Responses due by 7/8/2019 (Attachments: # 1 Exhibit Exhibit A)(Mohorcic,
                           Susan) (Entered: 06/24/2019)
  06/25/2019           113 Defendant's MOTION to Strike Plaintiff's Affirmative Defenses to the Amended Counterclaim
                           by Santiago Leon(an individual ). Responses due by 7/9/2019 (Mohorcic, Susan) (Entered:
                           06/25/2019)

https://ecf.flsd.uscourts.gov/cgi-bin/DktRpt.pl?586471506009734-L_1_0-1                                                       10/12
8/5/2019             Case 1:19-cv-03930-CM Document       CM/ECF - Live Database
                                                              54-11       Filed -08/05/19
                                                                                  flsd    Page 33 of 34
  06/28/2019          114 Plaintiff's MOTION to Strike 98 Answer to Amended Complaint, Counterclaim Motion to
                          Strike Affirmative Defenses to Amended Complaint by Taxinet, Corp.. Responses due by
                          7/12/2019 (Ortega, Omar) (Entered: 06/28/2019)
  06/28/2019           115 ANSWER to Counterclaim and Affirmative Defenses to Amended Counterclaim by Luis
                           Noboa. Attorney Omar Ortega added to party Luis Noboa(pty:cd). (Ortega, Omar) Modified
                           Text on 7/1/2019 (ls). (Entered: 06/28/2019)
  07/01/2019           116 RESPONSE in Opposition re 108 Defendant's MOTION to Compel Answers to Interrogatories
                           10, 11 and 15 filed by Taxinet, Corp.. Replies due by 7/8/2019. (Ortega, Omar) (Entered:
                           07/01/2019)
  07/05/2019           117 Unopposed MOTION for Extension of Time to File Response/Reply/Answer to Plaintiff's
                           Motion to Strike Affirmative Defenses, by Santiago Leon. (Attachments: # 1 Text of Proposed
                           Order Proposed Agreed Order)(Mohorcic, Susan) (Entered: 07/05/2019)
  07/08/2019           118 REPLY to Response to Motion re 108 Defendant's MOTION to Compel Answers to
                           Interrogatories 10, 11 and 15 filed by Santiago Leon(an individual ). (Attachments: # 1 Exhibit
                           Exhibit A, # 2 Exhibit Exhibit B, # 3 Exhibit Exhibit C, # 4 Exhibit Exhibit D)(Mohorcic,
                           Susan) (Entered: 07/08/2019)
  07/08/2019           119 RESPONSE in Opposition re 112 Second MOTION to Compel Better Answers to
                           Interrogatories 18 and 19 filed by Taxinet, Corp.. Replies due by 7/15/2019. (Attachments: # 1
                           Exhibit, # 2 Exhibit)(Ortega, Omar) (Entered: 07/08/2019)
  07/09/2019          120 PAPERLESS ORDER granting 117 Defendant's Motion for Extension of Time to File
                          Response to Plaintiff's Motion to Strike Affirmative Defenses. Defendant may file a response to
                          Plaintiff's Motion to Strike Affirmative Defenses by no later than July 19, 2019. Signed by
                          Judge Federico A. Moreno on 7/8/2019. (mmd) (Entered: 07/09/2019)
  07/09/2019          121 RESPONSE in Opposition re 113 Defendant's MOTION to Strike Plaintiff's Affirmative
                          Defenses to the Amended Counterclaim filed by Taxinet, Corp.. Replies due by 7/16/2019.
                          (Ortega, Omar) (Entered: 07/09/2019)
  07/09/2019                  Reset Deadlines as to 114 Plaintiff's MOTION to Strike 98 Answer to Amended Complaint,
                              Counterclaim Motion to Strike Affirmative Defenses to Amended Complaint. Responses due by
                              7/19/2019 (ls)(per DE #120) (Entered: 07/10/2019)
  07/12/2019          122 ORDER Granting 108 Defendant's Motion to Compel Interrogatories 10,11, and 15. Plaintiff
                          must produce the requested discovery by no later than August 8, 2019. Signed by Judge
                          Federico A. Moreno on 7/12/2019. See attached document for full details. (ap00) (Entered:
                          07/12/2019)
  07/15/2019          123 REPLY to Response to Motion re 112 Second MOTION to Compel Better Answers to
                          Interrogatories 18 and 19 filed by Santiago Leon(an individual ). (Attachments: # 1 Exhibit
                          Exhibit A, # 2 Exhibit Exhibit B, # 3 Exhibit Exhibit C, # 4 Exhibit Exhibit D)(Mohorcic,
                          Susan) (Entered: 07/15/2019)
  07/15/2019          124 Unopposed Motion for Extension of Time to File Response/Reply/Answer as to 121 Response
                          in Opposition to Motion by Santiago Leon(an individual ). Responses due by 7/29/2019
                          (Attachments: # 1 Text of Proposed Order Exhibit 1)(Mohorcic, Susan) Modified Relief on
                          7/16/2019 (ls). (Entered: 07/15/2019)
  07/16/2019          125 Clerks Notice to Filer re 124 Defendant's MOTION for Extension of Time enlargment of time
                          to reply re 121 Response in Opposition to Motion. Wrong Motion Relief(s) Selected; ERROR
                          - The Filer selected the wrong motion relief(s) when docketing the motion. The correction was
                          made by the Clerk. It is not necessary to refile this document but future motions filed must
                          include applicable reliefs. (ls) (Entered: 07/16/2019)
  07/16/2019          126 PAPERLESS ORDER granting 124 Motion for Extension of Time to File Reply to 121
                          Response in Opposition to Motion to Strike filed by Taxinet, Corp. Reply due by 7/24/2019.
                          Signed by Judge Federico A. Moreno on 7/16/2019. (mmc) (Entered: 07/16/2019)
https://ecf.flsd.uscourts.gov/cgi-bin/DktRpt.pl?586471506009734-L_1_0-1                                                  11/12
8/5/2019             Case 1:19-cv-03930-CM Document     CM/ECF - Live Database
                                                             54-11      Filed -08/05/19
                                                                                flsd    Page 34 of 34
  07/18/2019          127 Defendant's MOTION to Consolidate Cases 16-cv-24266 and 19-cv-22535 by Santiago Leon.
                          Responses due by 8/1/2019 (Attachments: # 1 Exhibit Exhibit A19-cv-22535 Complaint:)
                          (Mohorcic, Susan) (Entered: 07/18/2019)
  07/19/2019          128 RESPONSE to Motion re 114 Plaintiff's MOTION to Strike 98 Answer to Amended
                          Complaint, Counterclaim Motion to Strike Affirmative Defenses to Amended Complaint filed by
                          Santiago Leon(an individual ). Replies due by 7/26/2019. (Mohorcic, Susan) (Entered:
                          07/19/2019)
  07/24/2019          129 REPLY to Response to Motion re 113 Defendant's MOTION to Strike Plaintiff's Affirmative
                          Defenses to the Amended Counterclaim filed by Santiago Leon(an individual ). (Mohorcic,
                          Susan) (Entered: 07/24/2019)
  07/26/2019          130 REPLY to Response to Motion re 114 Plaintiff's MOTION to Strike 98 Answer to Amended
                          Complaint, Counterclaim Motion to Strike Affirmative Defenses to Amended Complaint filed by
                          Taxinet, Corp.. (Ortega, Omar) (Entered: 07/26/2019)
  07/29/2019          131 Unopposed MOTION To Issue Summons and Change the Caption by Santiago Leon(an
                          individual ). (Attachments: # 1 Exhibit Exhibit A, # 2 Text of Proposed Order Exhibit B)
                          (Mohorcic, Susan) (Entered: 07/29/2019)
  08/01/2019          132 RESPONSE in Opposition re 127 Defendant's MOTION to Consolidate Cases 16-cv-24266
                          and 19-cv-22535 filed by Taxinet, Corp.. Replies due by 8/8/2019. (Attachments: # 1 Exhibit 1)
                          (Ortega, Omar) (Entered: 08/01/2019)



                                                          PACER Service Center
                                                              Transaction Receipt
                                                                 08/05/2019 11:56:59
                                      PACER                                      Client
                                                     reedsmith:5455938:3941791
                                      Login:                                     Code:
                                                                                 Search      1:16-cv-24266-
                                      Description: Docket Report
                                                                                 Criteria:   FAM
                                      Billable
                                                     12                          Cost:       1.20
                                      Pages:




https://ecf.flsd.uscourts.gov/cgi-bin/DktRpt.pl?586471506009734-L_1_0-1                                               12/12
